EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made effective the 17th day of January, 2008, between
APOTHECARYRX, LLC, an Oklahoma limited liability company (the “Company”) and
ARIC GREENBERG, an individual (the “Manager”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to retain the services of the Manager and the
Manager desires to make the Manager’s services available to the Company.

 

NOW THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Manager agree as follows:

 

1.                  Employment. The Company hereby employs the Manager and the
Manager hereby accepts employment subject to the terms and conditions contained
in this Agreement. The Manager is engaged as an employee of the Company, and the
Manager and the Company do not intend to create a joint venture, partnership or
other relationship which might impose a fiduciary obligation on the Manager or
the Company in the performance of this Agreement.

 

2.                 Manager’s Duties. The Manager is employed on a full-time
basis. The Manager will use the Manager’s best efforts and due diligence to
achieve the most profitable operation of the Company and the Company’s
subsidiary corporations, partnerships and entities which is consistent with
developing and maintaining a quality business operation.

 

1.                    Specific Duties. Initially, the Manager will serve as
manager of the Company’s pharmacy in Decatur, Illinois, known as “Rambo
Pharmacy.” The Manager will perform all of the services required to fully and
faithfully execute the positions to which the Manager is appointed and such
other services as may be reasonably directed by the Manager’s supervisor.

 

2.                                       Supervision. The services of the
Manager will be requested and directed by Mr. James A. Cox, RPh, or such person
as Mr. Cox or the President of the Company may direct.

 

3.                    Other Activities. Unless the Manager has obtained the
prior written approval of the President of the Company, the Manager will not:
(a) engage in business independent of the Manager’s employment by the Company;
(b) serve as an officer, director, general partner or member in any corporation,
partnership, limited liability company or firm; or (c) directly, indirectly or
through any Affiliate (as hereinafter defined), invest in, participate in or
acquire an interest in any Pharmacy Business (as hereinafter defined). For
purposes of this Agreement, the terms: (x) “Pharmacy Business” means owning,
managing, operating, controlling, engaging in or being connected as a partner,
investor, stockholder, creditor, guarantor, advisor, employee, independent
contractor or consultant in the business of selling pharmaceutical and
over-thecounter drugs and related merchandise; (y) “Affiliate” means as to any
Person (as hereinafter defined), each other person that directly or indirectly
(through one [1] or more intermediaries) controls, is controlled by or is under
common control with such person; and (z) “Person” means an individual,
corporation, partnership, association, joint stock company, trust, associate (as
defined in regulations promulgated by the Securities Exchange Commission) or
other legally recognizable entity. The limitation in this paragraph 3 will not
prohibit any investment by the Manager in securities which are listed on a
public exchange or the National Association of Securities Dealers Automated
Quotation System and issued by a company, firm, corporation, partnership, trust
or other entity involved in the Pharmacy Business, provided that the Manager,
the Manager’s family and Affiliates own in the aggregate not more than five
percent (5%) of the outstanding voting securities of the entity.

 

1

--------------------------------------------------------------------------------


 

4.                    Manager’s Compensation. The Company agrees to compensate
the Manager as follows:

 

1.                    Base Salary. The Company will pay a base salary (the “Base
Salary”) to the Manager at the bi-weekly rate of $4,615.38 for full-time work in
month one and the bi-weekly rate of $2,307.69 for half-time work in months two
and three. Payments will be made on the Company’s regular pay days.

 

2.                    Compensation Review. The compensation of the Manager will
be reviewed not less frequently than annually by the Managers of the Company.
The compensation of the Manager prescribed by paragraph 4 of this Agreement may
be increased or decreased at the discretion of the board of directors of the
Company.

 

5.                    Term. The employment relationship evidenced by this
Agreement is an at-will employment relationship and each of the parties may
terminate this Agreement at any time as provided below. Unless earlier
terminated pursuant to this paragraph 5, this Agreement will extend for a term
of three (3) months commencing on the date hereof.

 

1.                    Termination by Company. The Company will have the
following rights to terminate this Agreement:

 

1.                    Termination without Cause. The Company may terminate this
Agreement without cause at any time by the service of written notice of
termination to the Manager specifying an effective date of such termination not
earlier than thirty (30) days after the date of such notice. In the event the
Manager is terminated without cause, the Company will not have any obligation to
provide any further payments or benefits to the Manager at the effective date of
such termination.

 

2.                                       Termination for Cause. The Company may
terminate this Agreement for cause if the Manager commits malfeasance including,
without limitation:

 

(a) misappropriating the property of the Company or committing any other act of
dishonesty; (b) engaging in personal misconduct which injures or could injure
the Company; (c) willfully violating any law or regulation relating to the
business of the Company; (d) willfully and repeatedly failing to perform the
Manager’s duties hereunder; (e) willfully violating this Agreement; and (f)
failing to maintain the ability to participate as a Medicare/Medicaid Provider.
In the event this Agreement is terminated for cause, the Company will not have
any obligation to provide any further payments or benefits to the Manager after
the effective date of such termination.

 

2.                    Termination by Manager. The Manager may voluntarily
terminate this Agreement with or without cause by serving written notice of such
termination to the Company specifying an effective date of such termination not
later than thirty (30) days after the date of such notice. In the event this
Agreement is terminated by the Manager, the Company will not have any obligation
to provide any further payments or benefits to the Manager after the effective
date of such termination.

 

3.                    Incapacity of Manager. If the Manager suffers from a
physical or mental condition which in the reasonable judgment of the Company’s
Managers prevents the Manager from performing the duties specified herein for a
period of one consecutive month, the Manager may be terminated. Although the
termination will be deemed to be a termination with cause, the Manager will
receive as termination compensation: (a) any benefits payable under any
disability plans under paragraph 4.2 of this Agreement; and (b) the benefits
described in paragraph 4.2 of this Agreement accrued through the effective date
of such termination.

 

2

--------------------------------------------------------------------------------


 

4.                    Death of Manager. If the Manager dies during the term of
this Agreement, the Company may thereafter terminate this Agreement without
compensation to the Manager’s estate except for the benefits described in
paragraph 4.2 of this Agreement accrued through the effective date of such
termination.

 

5.                    Effect of Termination. The termination of this Agreement
will terminate all obligations of the Manager to render services on behalf of
the Company under this Agreement, provided that: (a) the Manager will maintain
the confidentiality of all information acquired by the Manager during the term
of this Agreement; and (b) the Manager’s obligations under and the provisions of
paragraphs 6, 7 and 8 of this Agreement will survive termination. The
termination of this Agreement will have no effect on the obligations of the
Manager under any other agreement. Except as otherwise provided in paragraph 5
of this Agreement, no accrued bonus, severance pay or other form of compensation
will be payable by the Company to the Manager by reason of the termination of
this Agreement. All keys, credit cards, files, records, financial information,
furniture, furnishings, equipment, supplies and other items relating to the
Company will remain the property of the Company. The Manager will have the right
to retain and remove all personal property and effects which are owned by the
Manager and located in the offices of the Company. All such personal items will
be removed from such offices no later than fourteen (14) days after the
effective date of termination, and the Company is hereby authorized to discard
any items remaining. Prior to the effective date of termination, the Manager
will render such services to the Company as might be reasonably required to
provide for the orderly termination of the Manager’s employment.

 

6.                    Confidentiality. The Manager recognizes that the nature of
the Manager’s services are such that the Manager will have access to information
which constitutes trade secrets, is of a confidential nature, is of great value
to the Company or is the foundation on which the business of the Company is
predicated. The Manager agrees not to disclose to any person other than the
Company’s pharmacists or the Company’s legal counsel nor use for any purpose,
other than the performance of this Agreement, any information, data or material
(regardless of form) which is (the “Confidential Information”): (a) a trade
secret; (b) provided, disclosed or delivered to the Manager by the Company, any
officer, director, pharmacist, agent, attorney, accountant, consultant or other
person or entity employed by the Company in any capacity, any customer, borrower
or business associate of the Company or any public authority having jurisdiction
over the Company of any business activity conducted by the Company; or (c)
produced, developed, obtained or prepared by or on behalf of the Manager or the
Company (whether or not such information was developed in the performance of
this Agreement) with respect to the Company or any assets, Pharmacy Business
prospects, business activities, officers, directors, pharmacists, borrowers or
customers of the foregoing. On request by the Company, the Company will be
entitled to a copy of the Confidential Information in the possession of the
Manager. The Manager also agrees that the provisions of this paragraph 6 will
survive the termination, expiration or cancellation of this Agreement and that
on termination, expiration or cancellation of this Agreement, the Manager will
deliver to the Company all originals and copies of the information, data and
material containing such information. For purposes of paragraphs 6 and 7 of this
Agreement, the term Company expressly includes any of the Company’s affiliated
corporations, partnerships or entities.

 

7.                    Proprietary Matters. The Manager expressly understands and
agrees that any and all improvements, inventions, discoveries, processes or
know-how that are generated or conceived by the Manager during the term of this
Agreement, whether generated or conceived during the Manager’s regular working
hours or otherwise, will be the sole and exclusive property of the Company.
Whenever requested by the Company (either during the term of this Agreement or
thereafter), the Manager will assign or execute any and all applications,
assignments and or other instruments and do all things which the Company deems
necessary or appropriate in order to permit the Company to: (a) assign and
convey or otherwise make available to the Company the sole and exclusive right,
title and interest in and to said improvements, inventions, discoveries,
processes, know-how, applications, patents, copyrights, trade names or
trademarks; or (b) apply for, obtain, maintain, enforce and defend patents,
copyrights, trade names or trademarks of the United States or of foreign
countries for said improvements, inventions,

 

3

--------------------------------------------------------------------------------


 

discoveries, processes or know-how. The Manager further agrees that the
provisions of this paragraph 7 will survive termination, expiration or
cancellation of this Agreement.

 

8.                    Non-Compete. For the period commencing on the effective
date of this Agreement and ending on the date which is one (1) year after the
termination of the Manager’s employment under this Agreement for any reason, the
Manager will not directly or indirectly (as an individual, pharmacist, owner,
manager, director, consultant, agent or in any other capacity whatsoever):

 

1.                    In connection with any aspect of a Pharmacy Business,
recruit, hire, assist others in recruiting or hiring, discuss employment with or
refer to others for employment any person who at such time is or, during the
twelve (12) months prior to the termination of the Manager’s employment, was an
employee of the Company or any of the Company’s Affiliates; or

 

2.                    In connection with any aspect of a Pharmacy Business,
solicit the customers, acquisition prospects, suppliers, dealers, or independent
salespersons of the Company or any of the Company’s Affiliates or induce or
attempt to induce any such customer, acquisition prospect, supplier, dealer or
independent salesperson to discontinue their relationship with the Company or
any of the Company’s Affiliates.

 

It is understood and agreed that the scope of each of the covenants contained in
this paragraph 8 is reasonable as to time, area and persons and is necessary to
protect the legitimate business interests of the Company. It is further agreed
that such covenants will be regarded as divisible and will be operative as to
time, area and persons to the extent such provisions may be operative under
applicable law.

 

9.                    Arbitration. The parties will attempt to promptly resolve
any dispute or controversy arising out of or relating to this Agreement or
termination of the Manager by the Company. Any negotiations pursuant to this
paragraph 9 are confidential and will be treated as compromise and settlement
negotiations for all purposes. If the parties are unable to reach a settlement
amicably, the dispute will be submitted to binding arbitration before a single
arbitrator in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association. The arbitrator will be instructed and
empowered to take reasonable steps to expedite the arbitration and the
arbitrator’s judgment will be final and binding upon the parties subject solely
to challenge on the grounds of fraud or gross misconduct. Except for damages
arising out of a breach of paragraphs 6 or 7 of this Agreement, the arbitrator
is not empowered to award total damages (including compensatory damages) which
exceed 300% of compensatory damages and each party hereby irrevocably waives any
damages in excess of that amount. The arbitration will be held in Macon County,
Illinois. Judgment upon any verdict in arbitration may be entered in any court
of competent jurisdiction and the parties hereby consent to the jurisdiction of,
and proper venue in, the federal and state courts serving such County. Each
party will bear its own costs in connection with the arbitration and the costs
of the arbitrator will be borne by the party who the arbitrator determines did
not prevail in the matter. Unless otherwise expressly set forth in this
Agreement, the procedures specified in this paragraph 9 will be the sole and
exclusive procedures for the resolution of disputes and controversies between
the parties arising out of or relating to this Agreement. Notwithstanding the
foregoing, a party may seek a preliminary injunction or other provisional
judicial relief if in such party’s judgment such action is necessary to avoid
irreparable damage or to preserve the status quo.

 

10.                 Miscellaneous. The parties further agree as follows:

 

1.                    Time. Time is of the essence of each provision of this
Agreement.

 

2.                    Notices. Any notice, payment, demand or communication
required or permitted to be given by any provision of this Agreement will be in
writing and will be deemed to have been given when delivered personally or by
telefacsimile to the party designated to receive such notice, or on the date
following the day sent by overnight courier, or on the third (3rd) business day
after the same is sent by certified mail, postage and charges prepaid, directed
to the following address or to

 

4

--------------------------------------------------------------------------------


 

such other or additional addresses as any party might designate by written
notice to the other party:

 

To the Company:

 

ApothecaryRx, LLC

 

 

C/o Mr. Lewis P. Zeidner, President

 

 

5500 Wayzata Boulevard, Suite 210

 

 

Golden Valley, Minnesota 55416

 

 

Fax:  (763) 647-1137

To the Manager:

 

Aric Greenberg

 

 

249 S. Linden

 

 

Decatur, Illinois 62522

 

3.                    Assignment. Neither this Agreement nor any of the parties’
rights or obligations hereunder can be transferred or assigned without the prior
written consent of the other parties to this Agreement.

 

4.                    Construction. If any provision of this Agreement or the
application thereof to any Person or circumstances is determined, to any extent,
to be invalid or unenforceable, the remainder of this Agreement, or the
application of such provision to Persons or circumstances other than those as to
which the same is held invalid or unenforceable, will not be affected thereby,
and each term and provision of this Agreement will be valid and enforceable to
the fullest extent permitted by law. This Agreement is intended to be
interpreted, construed and enforced in accordance with the laws of the State of
Illinois.

 

5.                    Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter herein
contained, and no modification hereof will be effective unless made by a
supplemental written agreement executed by all of the parties hereto.

 

6.                    Binding Effect. This Agreement will be binding on the
parties and their respective successors, legal representatives and permitted
assigns.

 

7.                    Attorneys’ Fees. If any party institutes an action or
proceeding against any other party relating to the provisions of this Agreement
or any default hereunder, the unsuccessful party to such action or proceeding
will reimburse the successful party therein for the reasonable expenses of
attorneys’ fees and disbursements and litigation expenses incurred by the
successful party.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties effective
the date first above written.

 

 

/S/ ARIC GREENBERG

 

 

ARIC GREENBERG, individually

 

(the “Manager”)

 

6

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties effective
the date first above written.

 

 

APOTHECARYRX, LLC, an

 

Oklahoma limited liability company

 

 

 

By

/S/ LEWIS P. ZEIDNER

 

 

Lewis P. Zeidner, President

 

(the “Company”)

 

7

--------------------------------------------------------------------------------